DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the proximal end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the thread" in line 17.  There is insufficient antecedent basis for this limitation in the claim.



Claim 10 recites the limitation "an axial force" in line 3.  This limitation is indefinite because it is unclear if this is referring to the same axial force previously presented or a new axial force. For examination purposes, this is being interpreted as the previously introduced axial force. 

Claim 12 recites the limitation "an axial force" in line 6.  This limitation is indefinite because it is unclear if this is referring to the same axial force previously presented or a new axial force. For examination purposes, this is being interpreted as the previously introduced axial force. 

Claim 14 recites the limitation "the second position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "a user" in line 2.  This limitation is indefinite because it is unclear if this is referring to the same user previously presented or a new user. For examination purposes, this is being interpreted as the previously introduced user. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: In combination with the reminder of claim 1, no art on record, alone or in combination could be found to teach: 

The closest art found was Germann (20170245984)

As to claim 1, Germann discloses: An intraocular lens (IOL) injector (see figure 1) having a lever-driven plunger mechanism (3/20, see figures 1-3), the IOL injector comprising: an injector body (27/29) having: a bore (37) having a longitudinal axis extending from the proximal end of the injector body to a distal end of the injector body (see figures 1-2); a rail (portion that 3 slides on, see figure 3-5) disposed on an interior wall of the injector body, the rail aligned with the longitudinal axis and extending into the bore (see figure 4); a plunger (3) movably coupled within the injector body and aligned within the bore (see figure 4); a track (bottom surface of plunger) disposed within the plunger, the track adapted to be axially slidably coupled with the rail and adapted to prevent rotation of the plunger around the longitudinal axis (see figures 3-5); a lever (20) having a first end comprising a handle (tip of lever shown in figure 3) accessible to a user and a second end rotatably coupled to the injector body (opposite end is rotatable with injector body since entire lever rotates); a rack (13) having one or more teeth (see 
However the rejection would have been improper because the rejection failed to disdlose: the nut having an inner surface adapted to rotatably couple with the thread of the plunger or the nut is adapted to rotate in a first rotational direction (counter clockwise in figures 3-5), and thereby rotatably move along the thread of the plunger. In the prior art applied, the plunger is not threaded nor is the inner surface of the nut configured to engage with a threaded structure. Furthermore the nut cannot rotatably move along the thread of the plunger. Modifying the device to have this structure would fundamentally change the actuation mechanism and would leave the device inoperable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.